This opinion is subject to administrative correction before final disposition.




                                  Before
                    HOLIFIELD, STEWART, and HACKEL
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Erik K. LARSON
                  Steelworker First Class (E-6), U.S. Navy
                                 Appellant

                               No. 202100304

                           _________________________

                           Decided: 15 February 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judges:
                         Derek D. Butler (arraignment)
                            Kimberly J. Kelly (trial)

   Sentence adjudged 28 July 2021 by a general court-martial convened at
   Naval Base Mayport, Florida, consisting of a military judge sitting
   alone. Sentence approved by the convening authority: reduction to E-3,
   confinement for 24 months, and a bad-conduct discharge. 1

                             For Appellant:
                   Commander Kyle C. Kneese, JAGC, USN



   1  The convening authority suspended confinement in excess of 18 months and re-
duction below the grade of E-5 pursuant to a pretrial agreement. Appellant was cred-
ited with 285 days’ pretrial confinement.
                 United States v. Larson, NMCCA No. 202100304
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2